DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Response to Amendment
In light of the amended claims, the claims 1-3, 5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 09/24/2021, the following has occurred: claims 1, 5, 11, 13, and 16-17 have been amended; claims 4, 6, 10, and 14-15 have been canceled; claims 2-3, 5, 7-9, 12, and 18-20 have remained unchanged; and no new claims have been added.
Claims 1-3, 5, 7-9, 11-13, and 16-20 are pending.
Effective Filing Date: 08/24/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant respectfully traversed the previous 101 rejection and argued two points:
A.	As the claims recite features that modify the behavior of the technology upon which the claims rely; similar to DDR Holdings, the claims are directed to eligible subject matter under Step 2A Prong 1.
B.	As the claims recite features that apply any alleged abstract idea, the claims are directed to eligible subject matter under Step 2A Prong 2.

As per point A:
Applicant argues that the claims are not attempting to claim an otherwise non-technical concept. Applicant states that the claims are directed towards a technical concept and may include non-technical features or elements similar to DDR Holdings. Applicant states that the subjects in the present claims are technological despite objects in the claims involving non-technical components. Examiner respectfully disagrees. The present claims do not integrate technical components in a sufficient manner within the claims to be considered as directed towards claiming a technical concept. The present claims merely recite an abstract idea which characterizes an interaction between patients and providers being implemented using computer components. A detailed explanation of the abstract idea and additional elements can be seen below in the 35 U.S.C. 101 rejection section. 
Additionally, Applicant states that there is a specific improvement to technology when there is a specific process for modifying the EMR and facilitating improved diagnosis and care of individuals. Applicant states that the claims are altering the dynamics of a medical system for generating a second event health risk score. Examiner respectfully disagrees as a computer performing a specific process is not indicative of an overall improvement to the functioning of the computer itself. In the present claims, the functioning of the computer is not being improved. The computer is being used to perform a specific process in an “apply it” manner.

As per point B:
Applicant argues that the additional elements of the claims integrate with the abstract idea in a meaningful way, thus forming a practical application. Applicant states that the present claims are similar to Example 42 provided in the 2019 guidance. Examiner respectfully disagrees. Examiner 42 recited limitations relating to the standardization of non-standard data and providing access to that data in real time. The additional elements integrated the abstract idea viewing patient records into a practical application by allowing for viewing of data that would otherwise be technically difficult based on issues with formats in the field of computing. The present claims however do not claim various formats nor do they embody a solution to any technological issues within the field of computing, they instead recite updating patient data and notifying users if the patient data is at a certain value.

35 U.S.C. 103 Rejections:
Applicant amended the claims and then argued with respect to these newly amended limitations. These newly amended limitations, for the most part, required new art to address these limitations. The complete rejection can be seen below in the 35 U.S.C. 103 rejection section below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the medical computer system” in lines 6 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5, 7-9, and 11-12 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-9, 11-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 5, 7-9, and 11-12 are drawn to a system, claims 13 and 16 are drawn to a computer-storage media, and claims 17-20 are drawn to a method, each of which is within the four statutory categories. Claims 1-3, 5, 7-9, 11-13, and 16-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receive a signal comprising an indication that the first event has occurred, 2) automatically access the record store on a predetermined schedule, after the occurrence of the first event, to sample a pre-selected set of medical data elements for the individual, wherein the pre-selected set of medical data elements comprise demographic data, medication data, laboratory data, medical history data, and social determinant data, 3) automatically execute a logistic regression analysis on the pre-selected set of the medical data elements to generate a second event risk score for the individual, 4) automatically calculate whether the second event risk score generated is greater than a predetermined risk score, 5) associate the second event risk score with a visually perceptible element, 6) assign the second event risk score to one of a low probability category, a moderate probability category, or a high probability category, wherein the low probability risk category corresponds to the second event risk score in a first range, the moderate probability risk category corresponds to the second event risk score in a second range, and the high probability risk category corresponds to the second event risk score in a third range, wherein a value of the second event risk score in the third range is greater than a value of the second event risk score in the second range, and a value of the second event risk score in the second range is greater than a value of the second event risk score in the first range, 7) access a medical record (EMR) for the individual, 8) modify the EMR to include the second event risk score and the one of the low probability category, the moderate probability category, or the high probability category that is assigned, wherein modification of the EMR for the individual includes one or more of modifying an existing data element, adding a new data element, or overriding an existing data element with a new data element within the EMR, and 9) generate and communicate a first notification to a medical professional when the second event risk score is greater than the predetermined risk score. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (including agreements in the form of business relations such as between patients and healthcare providers). Independent claims 13 and 17 recite similar limitations and is/are also directed to an abstract idea under the same analysis.
Depending claims 2-3, 5, 7-9, 11-12, 16, and 18-20 include all of the limitations of claims 1, 13, and 17, and therefore likewise incorporate the above described abstract idea. Depending claim 5 adds the additional step of “serving a second visually perceptible element representing the probability category to the browser window that displays the second visually perceptible element”; claim 7 adds the additional steps of “wherein a second notification comprising the second event risk score is generated and communicated to the individual”; claim 8 adds the additional step of “wherein the system generates an automated medical management plan for the individual based on the second event risk score”; claim 9 adds the additional step of “wherein the medical professional generates a customized medical management plan for the individual based on the second event risk score”; claim 16 adds the additional step of “wherein a medical management plan is developed for the individual in response to the second event risk score and probability category”; and claim 20 adds the additional step of “automatically creating an appointment for the individual with the medical professional when the second event risk score is greater than the predetermined risk score”. Additionally, the limitations of depending claims 2-3, 11-12, and 18-19 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-3, 5, 7-9, 11-12, 16, and 18-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 13, and 17 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) an electronic medical record store comprising medical data elements for an individual that has had a first event take place, 2) a computer server at the medical computer system, the computer server coupled to the electronic medical record store, 3) a processor, 4) electronic medical record, and the step of 5) “delivering the second event risk score with its associated visually perceptible element to a browser window that displays the visually perceptible element” to perform the claimed steps.
The 1) electronic medical record store, 2) computer server, and 3) processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see Applicant’s specification, paragraphs [0018], [0021], [0022], and [0024]).
The 4) electronic medical record generally links the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
The step of 5) “delivering the second event risk score with its associated visually perceptible element to a browser window that displays the visually perceptible element” adds insignificant extra-solution activity to the abstract idea which amounts to insignificant application, see MPEP 2106.05(g)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) an electronic medical record store comprising medical data elements for an individual that has had a first event take place, 2) a computer server at the medical computer system, the computer server coupled to the electronic medical record store, 3) a processor, 4) electronic medical record, and the step of 5) “delivering the second event risk score with its associated visually perceptible element to a browser window that displays the visually perceptible element” to perform the claimed steps amounts to no more than insignificant extra-solution activity, a general linking to a particular technological field, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f), MPEP 2106.05(g), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention determines scores and generates notification utilizing the 1) electronic medical record store, 2) computer server, and 3) processor, thus the electronic medical record store, the computer server, and the processor are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 4) electronic medical record generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to an electronic medical record, because limiting application of the abstract idea to an electronic version of a record is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The step of 5) “delivering the second event risk score with its associated visually perceptible element to a browser window that displays the visually perceptible element” adds insignificant extra-solution activity in the form of insignificant application to the abstract idea. The following is an example of insignificant extra-solution activities (e.g. see MPEP 2106.05(g)): Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely prints display menus.
Mere instructions to apply an exception using a generic computer component, general linking to a particular technological field, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-3, 5, 7-9, 11-13, and 16-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101 - CRM
Claims 13 and 16 are additionally rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “machine-readable storage medium”. Originally filed specification pages 8-9, paragraph 22, provides non-limiting examples for a “computer-readable media”. The open nature of the examples given and what may be considered “tangible” for a “computer-readable media” leave open the possibilities that it (i.e., the computer-readable media) also includes transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-9, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,336,482 to Corrado et al. in view of U.S. 2018/0277246 to Zhong et al. and further in view of U.S. 2015/0095046 to Pironti et al.
As per claims 1, 13, and 17, Corrado et al. teaches a system useful for modifying an operation of a medical computer program for generating a second event risk score for an individual, the system comprising:
--an electronic medical record store comprising medical data elements for an individual that has had a first event take place; (see: 106 of FIG. 1 and column 2, lines 3-6 where there is a sequence of health events derived from an electronic medical record for a current patient. An electronic medical record store is here comprising medical data elements (data in the EMR that is indicative of a sequence of events)) and
--a computer server at the medical computer system, (see: FIG. 1 and column 3, lines 20-24 and column 16, lines 50-59 where there is a computer and the system can include clients and servers) the computer server coupled to the electronic medical record store and programmed to:
--receive a signal comprising an indication that the first event has occurred; (see: 302 of FIG. 3 and column 7, line 6 where the system receives a input temporal sequences)
--automatically access the electronic medical record store on a predetermined schedule, after the occurrence of the first event, to sample a pre-selected set of medical data elements for the individual, (see: column 1, lines 28-51 and column 2, lines 1-15 where the EMR is automatically accessed on a predetermined schedule of time steps to sample a preselected set of data elements for the individual (input)) wherein the pre-selected set of medical data elements comprise demographic data, medication data, laboratory data, and medical history data; (see: column 5, lines 23-26 where the input (pre-selected set of medical elements) includes demographic information (demographic data) or a genetic sequence of a patient (medical history data). Also see: column 3, lines 57-67 where the temporal sequence received by the system can include medications (medication data), tests and test results (laboratory data), and diagnoses and outcomes (medical history data))
--automatically execute a logistic regression analysis on the pre-selected set of the medical data elements to generate a second event risk score for the individual; (see: column 1, lines 25-52 where logistic regression is being used to process a temporal sequence input (pre-selected set of medical data elements))
--automatically calculate, via a processor, whether the second event risk score generated is greater than a predetermined risk score; (see: column 11, lines 50-64 where a determination is being made to determine if the score is greater than a threshold) and
--generate and communicate a first notification to a medical professional when the second event risk score is greater than the predetermined risk score (see: column 11, lines 50-64 where there is both generation and communication of a notification to a medical professional when the score is greater than the predetermined score. A user here is provided with an alert when a score exceeds a predetermined threshold).
	Corrado et al. may not further, specifically teach:
1) --wherein the pre-selected set of medical data elements comprise social determinant data;
2) --associate the second event risk score with a visually perceptible element;
3) --assign the second event risk score to one of a low probability category, a moderate probability category, or a high probability category, wherein the low probability risk category corresponds to the second event risk score in a first range, the moderate probability risk category corresponds to the second event risk score in a second range, and the high probability risk category corresponds to the second event risk score in a third range, wherein a value of the second event risk score in the third range is greater than a value of the second event risk score in the second range, and a value of the second event risk score in the second range is greater than a value of the second event risk score in the first range;
4) --access an electronic medical record (EMR) for the individual; (Corrado et al. does teach accessing a current patient’s medical record in column 2, lines 3-6, however Examiner will use an additional reference to teach this within the context of category assignment and record modification)
5) --modify the EMR to include the second event risk score and the one of the low probability category, the moderate probability category, or the high probability category that is assigned, wherein modification of the EMR for the individual includes one or more of modifying an existing data element, adding a new data element, or overriding an existing data element with a new data element within the EMR; and
6) --deliver the second event risk score with its associated visually perceptible element to a browser window that displays the visually perceptible element.

Zhong et al. teaches:
2) --associate the second event risk score with a visually perceptible element; (see: paragraph [0130] where there is a visually distinguishable characteristic that indicates the acceptability of the forecasted glucose scores. The characteristic is associated with the score) and
6) --deliver the second event risk score with its associated visually perceptible element to a browser window that displays the visually perceptible element (see: 902 of FIG. 9 and paragraph [0130] where there is a visually distinguishable characteristic that indicates the acceptability of the forecasted glucose scores on a user interface. Also see: paragraph [0235] where there is standard internet browser software at the user interface level. Thus, the interface here is having the scores and visually distinguishable characteristic delivered).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) associate the second event risk score with a visually perceptible element and 6) deliver the second event risk score with its associated visually perceptible element to a browser window that displays the visually perceptible element as taught by Zhong et al. in the system as taught by Corrado et al. with the motivation(s) of having a means of displaying potentially problematic or undesirable values in a conspicuous manner (see: paragraph [0130] of Zhong et al.).

Pironti et al. teaches:
1) --wherein the pre-selected set of medical data elements comprise social determinant data; (see: paragraph [0022] where there is behavioral and lifestyle data (social determinant data) and this is part of a pre-determined set of requested data)
3) --assign the second event risk score to one of a low probability category, a moderate probability category, or a high probability category, (see: paragraph [0031] and FIG. 3 where the scores are used to categorize a person into 1 of 3 categories including a low, moderate, or high category) wherein the low probability risk category corresponds to the second event risk score in a first range, the moderate probability risk category corresponds to the second event risk score in a second range, and the high probability risk category corresponds to the second event risk score in a third range, (see: paragraph [0031] and FIG. 3 where the scores fall into categories. Also see: FIG. 6 where scores are being assessed to determine if they fall outside of threshold amounts (ranges)) wherein a value of the second event risk score in the third range is greater than a value of the second event risk score in the second range, and a value of the second event risk score in the second range is greater than a value of the second event risk score in the first range; (see: FIG. 7 where the risk tiers are tiered with high being the highest, moderate being lower than high, and low being lower than moderate)
4) --access an electronic medical record (EMR) for the individual; (see: FIG. 5 and paragraph [0033] where a health plan member is assigned to a risk tier based on their scores) and
5) --modify the EMR to include the second event risk score and the one of the low probability category, the moderate probability category, or the high probability category that is assigned, (see: FIG. 5 and paragraph [0033] where a health plan member is assigned to a risk tier based on their scores. By assigning the member to a tier the system is modifying the record of the member) wherein modification of the EMR for the individual includes one or more of modifying an existing data element, adding a new data element, or overriding an existing data element with a new data element within the EMR (FIG. 5 and paragraph [0033] where tier assignment is indicative of new data whether it be in place of old data or not).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the pre-selected set of medical data elements comprise social determinant data, 3) assign the second event risk score to one of a low probability category, a moderate probability category, or a high probability category, wherein the low probability risk category corresponds to the second event risk score in a first range, the moderate probability risk category corresponds to the second event risk score in a second range, and the high probability risk category corresponds to the second event risk score in a third range, wherein a value of the second event risk score in the third range is greater than a value of the second event risk score in the second range, and a value of the second event risk score in the second range is greater than a value of the second event risk score in the first range, 4) access an electronic medical record (EMR) for the individual, and 5) modify the EMR to include the second event risk score and the one of the low probability category, the moderate probability category, or the high probability category that is assigned, wherein modification of the EMR for the individual includes one or more of modifying an existing data element, adding a new data element, or overriding an existing data element with a new data element within the EMR as taught by Pironti et al. in the system as taught by Corrado et al. and Zhong et al. in combination with the motivation(s) of detecting conditions to mitigate risk of health plan members (see: paragraphs [0004] – [0005] of Pironti et al.).

As per claim 2, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the system of claim 1, see discussion of claim 1. Corrado et al. further teaches wherein the electronic medical record store is associated with at least one selected from: a hospital, an inpatient rehabilitation facility, an acute care facility, a pharmacy, and a medical professional practice (see: column 3, lines 40-50 where there is an electronic medical record repository. The location of the EMR repository is non-functional).

As per claim 3, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the system of claim 1, see discussion of claim 1. Corrado et al. further teaches wherein the second event risk score comprises a probability that the individual will have a second event occur within 90 days after the first event (see: column 2, lines 16-28 where there is a probability that an event will happen within a specified period of time. The specific time of 90 days is non-functional).

As per claim 5, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the system of claim 1, see discussion of claim 1. Corrado et al. may not further, specifically teach serving a second visually perceptible element representing the probability category to the browser window that displays the second visually perceptible element.
Zhong et al. further teaches serving a second visually perceptible element representing the probability category to the browser window that displays the second visually perceptible element (see: paragraph [0130] where the categories here are displayed using colors. The categories being probability categories is taught using the Pironti et al. reference in the claim that this depends on).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the system of claim 1, see discussion of claim 1. Corrado et al. may not further, specifically teach wherein a second notification comprising the second event risk score is generated and communicated to the individual (even though column 2, lines 1-28 teach of a second notification to an other healthcare professional).
Zhong et al. further teaches wherein a second notification comprising the second event risk score is generated and communicated to the individual (see: paragraphs [0160] and [0168] where a patient is being provided with the notifications).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the system of claim 1, see discussion of claim 1. Corrado et al. further teaches wherein the system generates an automated medical management plan for the individual based on the second event risk score (see: column 2, lines 42-47 where novel recommendations are made based on the scores).

As per claim 9, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the system of claim 1, see discussion of claim 1. Corrado et al. further teaches wherein the medical professional generates a customized medical management plan for the individual based on the second event risk score (see: column 2, lines 42-47 where novel recommendations are made based on the scores).

As per claim 16, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the media of claim 13, see discussion of claim 13. Corrado et al. further teaches wherein a medical management plan is developed for the individual in response to the second event risk score and probability category (see: column 2, lines 42-47 where novel recommendations are made based on the scores. Pironti et al. teaches of scores that are associated with categories in paragraph [0023]).

As per claim 18, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the method of claim 17, see discussion of claim 17. Corrado et al. further teaches wherein the notification to the medical professional further comprises one or more of an automatically generated medical management plan, an option to customize a medical management plan, and an option to communicate a message to the individual containing the second event risk score and a medical management plan (see: column 11, lines 50-64 where there is both generation and communication of a notification to a medical professional when the score is greater than the predetermined score. A user here is provided with an alert when a score exceeds a predetermined threshold. Also see: column 2, lines 42-47 where novel recommendations (automatically generated medical management plan) are made based on the scores. The professional here is receiving an alert and the alert may include novel recommendations. Also see: paragraph [0168] of Zhong et al. where therapy recommendations (automatically generated medical management plan) are being generated and sent as notifications).

As per claim 19, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the method of claim 17, see discussion of claim 17. Corrado et al. further teaches wherein the automatic analysis of the pre-selected set of medical data elements comprises executing a logistics regression analysis (see: column 1, lines 25-52 where logistic regression is being used to process a temporal sequence input (pre-selected set of medical data elements)).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,336,482 to Corrado et al. in view of U.S. 2018/0277246 to Zhong et al. and further in view of U.S. 2015/0095046 to Pironti et al. as applied to claim 1, and further in view of U.S. 2001/0020229 to Lash.
As per claim 11, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein one or more medical data elements within the pre-selected set of medical data elements is assigned a weight coefficient.

Lash teaches:
--wherein one or more medical data elements within the pre-selected set of medical data elements is assigned a weight coefficient (see: paragraph [0011] where there are weight coefficients for a data set).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein one or more medical data elements within the pre-selected set of medical data elements is assigned a weight coefficient as taught by Lash in the system as taught by Corrado et al., Zhong et al., and Pironti et al. in combination with the motivation(s) of having a means of calculating probability values that are more indicative of the likelihood of that event occurring (see: paragraph [0011] of Lash).

As per claim 12, Corrado et al., Zhong et al., Pironti et al., and Lash in combination teaches the system of claim 11, see discussion of claim 11. Corrado et al., Zhong et al., and Pironti et al. in combination may not further teach wherein a higher weight coefficient is associated with a medical data element that increases the risk of a second event more than a medical data element associated with a lower weight coefficient.
Lash further teaches wherein a higher weight coefficient is associated with a medical data element that increases the risk of a second event more than a medical data element associated with a lower weight coefficient (see: paragraphs [0025] and [0042] where the higher the weighting for the coefficient, the higher the relevance of the variable, thus the higher the risk).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,336,482 to Corrado et al. in view of U.S. 2018/0277246 to Zhong et al. and further in view of U.S. 2015/0095046 to Pironti et al. as applied to claim 17, and further in view of U.S. 2014/0303988 to Maneri et al.
As per claim 20, Corrado et al., Zhong et al., and Pironti et al. in combination teaches the method of claim 17, see discussion of claim 17. Corrado et al. and Zhong et al. in combination may not further, specifically teach automatically do something with the medical professional when the second event risk score is greater than the predetermined risk score.
Pironti et al. further teaches automatically do something with the medical professional when the second event risk score is greater than the predetermined risk score (see: 704 of FIG. 7 and paragraph [0040] where there is engagement with the medical professional when the score is above a threshold).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.
The combination may not further, specifically teach:
--do something as creating an appointment for the individual.

Maneri et al. teaches:
--do something as creating an appointment for the individual (see: paragraph [0057] where an appointment is scheduled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute creating an appointment for the individual as taught by Maneri et al. for the act of doing something as disclosed by Corrado et al., Zhong et al., and Pironti et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Corrado et al., Zhong et al., and Pironti et al. teaches of doing something with the health professional in view of mitigating a risk score thus one could substitute a scheduling of an appointment in with the response to a certain risk score to obtain predictable results of risk mitigation. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626    

/DEVIN C HEIN/Examiner, Art Unit 3686